DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 04/09/2021 is acknowledged. The specification amendment and the claim amendment have been entered.  The drawing replacement will not be entered because Applicant does not point out any modifications made to the drawings.
Claims 1, 3-6, 9 and 11-22 are currently pending in the application.  However, after a full review of the instant application, new claims 17-22 include limitation(s) drawn to the non-elected Species 1 (as depicted in Figs. 2A-2B) by reciting the limitations "wherein said angled post is integrally hinged on one wall of said post, opposite a straight angled wall of said post", "a platform" and "said platform".  It is noted that Applicant elected Species 2 (as depicted in Fig. 3) without traverse.  Accordingly, claims 17-22 are withdrawn from further consideration as being drawn to non-elected inventions. Claims 1, 3-6, 9, 11-16 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, said flexible energy divergent baffle comprising "a base attached to said shell" and "a flat bottom attached to said shell" as recited in claim 1, said flexible energy divergent baffle comprising "a base attached to said shell" and "a bottom attached to said shell" as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities:
In page 1, the brief description of Fig. 3, "a plurality another embodiment" appears to read "another embodiment".  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for each said flexible energy divergent baffle comprising a base attached to said shell; an angled foot, said angled foot comprising: a flat top upon which said wafer is attached; a flat bottom attached to said shell of said football helmet: and an angled post positioned between said flat top and said flat bottom, said post angled such that a centerpoint of said flat top is horizontally offset from a centerpoint of said flat bottom;
In claims 3-5 and 11-13, there is no antecedent basis in the specification for "Shore A"; 
In claim 14, there is no antecedent basis in the specification for said flexible energy divergent baffle comprising a base attached to said shell; an angled foot, said angled foot comprising: a flat top upon which said wafer is attached; a bottom attached to said shell of said football helmet; and an angled post positioned between said flat top and said flat bottom, said post angled such that a centerpoint of said flat top is horizontally offset from a centerpoint of said flat bottom.
Applicant is advised that should claim(s) 1 be found allowable, claim(s) 11 and/or 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate respectively thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Objections 
Claims 1 and 14 objected to because of the following informalities:
In claim 1, line 6,  "purality" appears to read "plurality";
In claim 14, line 7, it appears numbering "f)" is missing immediately before "a plurality of flexible energy divergent baffles";
In claim 14, line 8, "said flexible energy divergent baffle" appears to read "each said flexible energy divergent baffle";
In claim 14, lines 13-14, "said flat bottom" appears to read "said bottom". 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Regarding claim 1, the structure and configuration of the flexible divergent baffle of the elected Species 2 (as depicted in Fig. 3) are discussed in the original disclosure in page 6, first paragraph.  However, the disclosure fails to set forth that said flexible energy divergent baffle comprising "a base attached to said shell" and  "an angled foot", wherein the angled foot comprising "a flat bottom attached to said shell".  Therefore claiming the above limitations must be cancelled from the claim, since the claim appears to be new matter.
Regarding claims 3-5 and 11-13, the original disclosure fails to set forth that any of the durometer values recited in the claims is based on Shore A scale.  It is noted that there are several scales of durometer used for materials with different properties, such as Shore A, Shore D, Shore 00; and Shore A is not the only durometer scale. Therefore claiming toward a Shore A scale must be cancelled from the claims, since the claims appear to be new matter.
	Claims 3-6, 9 and 11-13 each depend from rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-6, 9, 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations said flexible energy divergent baffle comprising "a base attached to said shell" and  "an angled foot", wherein the angled foot comprising "a flat bottom attached to said shell", which renders the claim indefinite.  It is unclear whether the base and the flat bottom of the angled foot refer to a same structure or different structures.  It is noted that the original disclosure only set forth for a base attached to said shell.  As the original disclosure specification does not provide a standard for ascertaining the claimed feature, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, based on the elected Species 2 (as depicted in Fig. 3), the limitations have been interpreted as a base being attached to said shell and a bottom of the angled foot being attached to the base. 
	Claim 14 recites the limitations said flexible energy divergent baffle comprising "a base attached to said shell" and  "an angled foot", wherein the angled foot comprising "a flat bottom attached to said shell", which renders the claim indefinite.  It is unclear whether the base and the flat bottom of the angled foot refer to a same structure or different structures.  It is noted that the original disclosure only set forth for a base attached to said shell.  As the original disclosure specification does not provide a standard for ascertaining the claimed feature, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, based on the elected Species 2 (as depicted in Fig. 3), the limitations have been interpreted as a base being attached to said shell and a bottom of the angled foot being attached to the base. 
	Claim 14 recites the limitation "said wafer".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted "said wafer" as "a wafer".
 	Claims 3-6, 9, 11-13 and 15-16 each depend from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 2018/0042329 A1) in view of Bassette (US 5,713,082 A) and further in view of Sicking (US 2017/0303623 A1).
	Regarding claim 1, Grice discloses an energy diverting football helmet (helmet 10; figs. 1, 6; paras. 0009, 0012; claim 21), said helmet comprising:
a shell (shell 11; figs. 1, 6; para. 0012), said shell having an inside and an outside (figs. 1, 6); 
padding (para. 0030) positioned against the inside of the shell (para. 0030; claim 28); 
a face mask (fig. 6; para. 0009) attached to a front of the football helmet (see fig. 6);
a plurality of bumpers (a plurality of panel buttons 12 each comprising a rigid covering 24, i.e., a bumper; see figs. 1-2; para. 0012);  
a plurality of wafers (see fig. 3 and annotated fig. 2; para. 0012), each of said wafers attached to an underside of each of said bumpers (see fig. 3 and annotated fig. 2; para. 0012);
a plurality of flexible energy divergent baffles (panel buttons 13; figs. 1-2; para. 0012; claim 21) attached to an outside of said shell (fig. 1; para. 0012), each said flexible energy divergent baffle comprising:
i) a base (base 27; fig. 2; para. 0016) attached to said shell (see fig. 2; para. 0016);
ii) an angled foot (cylindrical web 26; fig. 2; para. 0016), said angled foot comprising:
A)  a flat top (flat top of cylindrical web 26; see fig. 3; para. 0016) upon which said wafer is attached (see annotated fig. 2):
B)  a bottom (bottom of cylindrical web 26; see annotated fig. 2) attached to the base (fig. 2; para. 0016); and
C)  an angled post (cylindrical web 26 placed at an angle to the flat top and the bottom; fig. 2) positioned between said flat top and said bottom (see annotated fig. 2).
Grice does not explicitly disclose wherein the helmet comprising a chin strap.  However, Bassette teaches wherein a football helmet (col. 3, ll. 13-18, 38-41) comprising a chin strap (col. 5, ll. 14-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein the helmet comprising a chin strap, as taught by Bassette, in order to provide a fastening means to tightly secure the helmet around the head of a football player.
	Grice does not disclose said post angled such that a centerpoint of said flat top is horizontally offset from a centerpoint of said bottom.  However, Sicking teaches an energy diverting helmet (helmet 10; fig. 1; para. 0030) comprising an energy absorber (energy absorber 50; figs. 2A-2B; para. 0041), wherein the energy absorber comprising an angled post (energy absorbing column 56; figs. 2A-2B, 3; paras. 0041, 0047) positioned between an inner layer and an outer layer (layers 52, 54; figs. 2A-2B, 3-4; paras. 0041, 0047), wherein the angled post comprising a flat top and a bottom (a column having a flat top and a bottom; see figs. 2A-2B; para. 0041), said post angled such that a centerpoint of said flat top is horizontally offset from a centerpoint of said bottom (the column 56 is eccentric; figs. 3-4; para. 0047).  Both Grice (in para. 0017 and claim 1) and Sicking (in para. 0047) teach an angled post configured to bend upon an external force applied to a helmet to reduce impact on a wearer's head. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the angled post as disclosed by Grice, with wherein said post angled such that a centerpoint of said flat top is horizontally offset from a centerpoint of said bottom, as taught by Sicking, in order to facilitate the post bending and buckling thereby reduce the magnitude of the inertial spike that occurs upon impact (Sicking; paras. 0047).
Regarding claim 9, Grice, Bassette and Sicking, in combination, disclose the football helmet of claim 1, and Grice further discloses wherein said bumper is comprised of a material selected from a group consisting of rubber, plastic, and silicone (polycarbonate, which is a plastic material; para. 0012).
Regarding claim 11, Grice, Bassette and Sicking, in combination, disclose the football helmet of claim 1, but Grice does not explicitly disclose wherein each said bumper structure has a durometer hardness of between about 70 to about 100 Shore A.  However, Sicking teaches wherein an energy absorber used for a helmet has a durometer hardness of between about 70 to about 100 Shore A (thermoplastic polyurethane, i.e., TPU, with a hardness values of 52-98 on the Shore A scale is a preferable material for the energy absorbers; paras. 0049-0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material for the bumpers as disclosed by Grice, by selecting a suitable TPU material to obtain wherein each said bumper structure has a durometer hardness of between about 70 to about 100 Shore A, as taught by Sicking, in order to provide the flexible energy divergent baffles which are capable of sufficiently divert impact energy to protect the wearer by using a suitable material with a rapid relaxation time to assure high rates of energy dissipation and proven to be both durable and tolerant of large temperature variations, thereby providing (Sicking; para. 0050).  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the bumper as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material with a durometer hardness of between about 70 to about 100 Shore A for the bumper structure would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 12, Grice, Bassette and Sicking, in combination, disclose the football helmet of claim 1, but Grice does not explicitly disclose wherein each said bumper structure has a durometer hardness of between about 70 to about 100 Shore A.  However, Sicking teaches wherein an energy absorber used for a helmet has a durometer hardness of between about 70 to about 100 Shore A (thermoplastic polyurethane, i.e., TPU, with a hardness values of 52-98 on the Shore A scale is a preferable material for the energy absorbers; paras. 0049-0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material for the bumpers as disclosed by Grice, by selecting a suitable TPU material to obtain wherein each said bumper structure has a durometer hardness of between about 70 to about 100 Shore A, as taught by Sicking, in order to provide the flexible energy divergent baffles which are capable of sufficiently divert impact energy to protect the wearer by using a suitable material with a rapid relaxation time to assure high rates of energy dissipation and proven to be both durable and tolerant of large temperature variations, thereby providing (Sicking; para. 0050).  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the bumper as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material with a durometer hardness of between about 70 to about 100 Shore A for the bumper would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
	Regarding claim 14, Grice discloses an energy diverting football helmet (helmet 10; figs. 1, 6; paras. 0009, 0012; claim 21), said helmet comprising:
a shell (shell 11; figs. 1, 6; para. 0012), said shell having an inside and an outside (figs. 1, 6); 
padding (para. 0030) positioned against the inside of the shell (para. 0030; claim 28); 
a face mask (fig. 6; para. 0009) attached to a front of the football helmet (see fig. 6);
a plurality of bumpers (a plurality of panel buttons 12 each comprising a rigid covering 24, i.e., a bumper; see figs. 1-2; para. 0012);  
a plurality of flexible energy divergent baffles (panel buttons 13; figs. 1-2; para. 0012; claim 21) attached to an outside of said shell (fig. 1; para. 0012), said flexible energy divergent baffle comprising:
i) a base (base 27; fig. 2; para. 0016) attached to said shell (see fig. 2; para. 0016);
i) a base (base 27; fig. 2; para. 0016) attached to said shell (see fig. 2; para. 0016);
ii) an angled foot (cylindrical web 26; fig. 2; para. 0016), said angled foot comprising:
A) a flat top (flat top of cylindrical web 26; see fig. 3; para. 0016) upon which a wafer (see annotated fig. 2; para. 0012) is attached (see annotated fig. 2):
B) a bottom (bottom of cylindrical web 26; see annotated fig. 2) attached to the base (fig. 2; para. 0016); and
C) an angled post (cylindrical web 26 placed at an angle to the flat top and the bottom; fig. 2) positioned between said flat top and said bottom (see annotated fig. 2).
Grice does not explicitly disclose wherein the helmet comprising a chin strap.  However, Bassette teaches wherein a football helmet (col. 3, ll. 13-18, 38-41) comprising a chin strap (col. 5, ll. 14-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein the helmet comprising a chin strap, as taught by Bassette, in order to provide a fastening means to tightly secure the helmet around the head of a football player.
	Grice does not disclose said post angled such that a centerpoint of said flat top is horizontally offset from a centerpoint of said bottom.  However, Sicking teaches an energy diverting helmet (helmet 10; fig. 1; para. 0030) comprising an energy absorber (energy absorber 50; figs. 2A-2B; para. 0041), wherein the energy absorber comprising an angled post (energy absorbing column 56; figs. 2A-2B, 3; paras. 0041, 0047) positioned between an inner layer and an outer layer (layers 52, 54; figs. 2A-2B, 3-4; paras. 0041, 0047), wherein the angled post comprising a flat top and a bottom (a column having a flat top and a bottom; see figs. 2A-2B; para. 0041), said post angled such that a centerpoint of said flat top is horizontally offset from a centerpoint of said bottom (the column 56 is eccentric; figs. 3-4; para. 0047).  Both Grice (in para. 0017 and claim 1) and Sicking (in para. 0047) teach the angled post is configured to bend upon an external force applied to the helmet to reduce impact on a wearer's head. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the angled post as disclosed by Grice, with wherein said post angled such that a centerpoint of said flat top is horizontally offset from a centerpoint of said bottom, as taught by Sicking, in order to facilitate the post bending and buckling thereby reduce the magnitude of the inertial spike that occurs upon impact (Sicking; paras. 0047).
Regarding claim 15, Grice, Bassette and Sicking, in combination, disclose the football helmet of claim 9, but Grice does not explicitly disclose wherein said bumpers are comprised of rubber.  However, Grice does disclose wherein said bumpers are comprised of a rigid material (rigid coverings 24; figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the bumpers as claimed, with wherein the rigid material is a rigid rubber material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a rigid rubber material for the bumpers would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense. 
Claims 3-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 2018/0042329 A1), Sicking (US 2017/0303623 A1) and Bassette (US 5,713,082 A) further in view of Shelley (US 2016/0327113 A1).
Regarding claim 3, Grice, Bassette, and Sicking, in combination, disclose the football helmet of claim 1, and Grice further discloses wherein each said flexible energy divergent baffle structure made of a flexible rubber or plastic material (para. 0012).
Grice does not explicitly disclose wherein the flexible rubber or plastic material has a durometer hardness of no greater than 45 Shore A.  However, Grice does disclose the baffle structure made of the flexible rubber or plastic material can bend which allows the panel button 13 to swivel (live hinge 16, which includes cylindrical web 26 providing a pivot around which panel button 13 swivels in a multiple number of planes; therefore the live hinge 16 is off-centered from base 27; fig. 2; para. 0016; claim 21).  Further, Shelley teaches wherein a helmet comprising protrusions which can bend easily to absorb soft impacts made of a rubber or plastic material with a durometer hardness of 20 Shore A to 40 Shore A (paras. 0047-0048, 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein the flexible rubber or plastic material has a durometer hardness of no greater than 45 Shore A, as taught by Shelley, in order to provide flexible energy divergent baffles which are capable of sufficiently absorb and divert impact energy to protect the wearer.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the flexible energy divergent baffles as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material with a durometer hardness of no greater than 45 Shore A for the flexible energy divergent baffles would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 4, Grice, Bassette, Sicking and Shelley, in combination, disclose the football helmet of claim 3, and Grice further discloses wherein each said flexible energy divergent baffle structure made of a flexible rubber or plastic material (para. 0012).
Grice does not explicitly disclose wherein the flexible rubber or plastic material has a durometer hardness of no greater than 35 Shore A.  However, Grice does disclose the baffle structure made of the flexible rubber or plastic material can bend which allows the panel button 13 to swivel (live hinge 16, which includes cylindrical web 26 providing a pivot around which panel button 13 swivels in a multiple number of planes; therefore the live hinge 16 is off-centered from base 27; fig. 2; para. 0016; claim 21).  Further, Shelley teaches wherein a helmet comprising protrusions which can bend easily to absorb soft impacts made of a rubber or plastic material with a durometer hardness of 20 Shore A to 40 Shore A (paras. 0047-0048, 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein the flexible rubber or plastic material has a durometer hardness of no greater than 35 Shore A, as taught by Shelley, in order to provide flexible energy divergent baffles which are capable of sufficiently absorb and divert impact energy to protect the wearer.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the flexible energy divergent baffles as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material with a durometer hardness of no greater than 35 Shore A for the flexible energy divergent baffles would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 5, Grice, Bassette, Sicking and Shelley, in combination, disclose the football helmet of claim 4, and Grice further discloses wherein each said flexible energy divergent baffle structure made of a flexible rubber or plastic material (para. 0012).
Grice does not explicitly disclose wherein the flexible rubber or plastic material has a durometer hardness of no greater than 30 Shore A.  However, Grice does disclose the baffle structure made of the flexible rubber or plastic material can bend which allows the panel button 13 to swivel (live hinge 16, which includes cylindrical web 26 providing a pivot around which panel button 13 swivels in a multiple number of planes; therefore the live hinge 16 is off-centered from base 27; fig. 2; para. 0016; claim 21).  Further, Shelley teaches wherein a helmet comprising protrusions which can bend easily to absorb soft impacts made of a rubber or plastic material with a durometer hardness of 20 Shore A to 40 Shore A (paras. 0047-0048, 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein the flexible rubber or plastic material has a durometer hardness of no greater than 30 Shore A, as taught by Shelley, in order to provide flexible energy divergent baffles which are capable of sufficiently absorb and divert impact energy to protect the wearer.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the flexible energy divergent baffles as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material with a durometer hardness of no greater than 30 Shore A for the flexible energy divergent baffles would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 6, Grice, Bassette and Shelley, in combination, disclose the football helmet of claim 4, and Grice further discloses wherein each said flexible energy divergent baffle is made of a material selected from a group consisting of rubber, plastic, and silicone (para. 0012).
Regarding claim 16, Grice, Bassette and Shelley, in combination, disclose the football helmet of claim 6, and Grice further discloses wherein said flexible divergent baffles are comprised of rubber (para. 0012).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 2018/0042329 A1), Bassette (US 5,713,082 A) and Sicking (US 2017/0303623 A1) and further in view of Cohen (US 2014/0196198 A1).
Regarding claim 13, Grice, Bassette and Sicking, in combination, disclose the football helmet of claim 9, but Grice does not disclose the helmet further comprising a soft plastic layer covering each said bumper, said soft plastic layer having a durometer hardness of no greater than about 50 Shore A.  However, Cohen teaches a helmet (helmet 10; fig. 1; para. 0051) further comprising a soft plastic layer (outer shell 20 made of a soft thermoplastic polyurethane; fig. 1; paras. 0051, 0057) covering a plurality of bumpers (spacer pads 31; fig. 1; paras. 0051, 0058), said soft plastic layer having a durometer hardness of no greater than about 50 Shore A (Shore A 30 and under; paras. 0057, 0060).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with the helmet further comprising a soft plastic layer covering each said bumper, said soft plastic layer having a durometer hardness of no greater than about 50 Shore A, as taught by Cohen, in order to provide a soft outer covering of a hard helmet for protection players engaged in a contact sport.

    PNG
    media_image1.png
    478
    808
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 2018/0042329 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
	For further clarification, in response to Applicant's remarks that Shore A is the standard durometer testing for soft rubber, it is noted that soft rubber is not recited in the rejected claims(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the original disclosure even does not set forth that soft rubber is the only material for the flexible energy divergent baffle structure.  Instead, the original disclosure has stated that the flexible energy divergent baffle can be made from a flexible rubber, plastic, silicone or any other material that allows for the traits described therein; therefore soft rubber is not the only material for the flexible energy divergent baffle structure.
In addition, Applicant asserts that according to ASTM standards, Shore A is always the hardness durometer scale used in the level of hardness discusses, particularly in rubber and silicone material. This argument has already been addressed in the previous Office Action. The original disclosure fails to set forth that "Shore A is always the hardness durometer scale used in the level of hardness discusses, particularly in rubber and silicone material". As is common knowledge, Shore 00 is used for very soft materials, Shore A is used for soft materials, and Shore D is used for hard materials.  Shore A is not the only durometer scale for rubber and silicone materials in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732